Case 3:12-cv-01592-JAH-AGS Document 510 Filed 12/07/18 PageID.15499 Page 1 of 6




     1 ROBBINS GELLER RUDMAN
         & DOWD LLP
     2 JASON   A. FORGE (181542)
       RACHEL L. JENSEN (211456)
     3 MICHAEL ALBERT (301120)
       RACHEL A. COCALIS (312376)
     4 655 West Broadway, Suite 1900
       San Diego, CA 92101
     5 Telephone: 619/231-1058
       619/231-7423 (fax)
     6 jforge@rgrdlaw.com
       rjensen@rgrdlaw.com
     7 malbert@rgrdlaw.com
       rcocalis@rgrdlaw.com
     8
       DOWD & DOWD P.C.
     9 DOUGLAS P. DOWD                             THE DRISCOLL FIRM, P.C.
       ALEX R. LUMAGHI                             JOHN J. DRISCOLL
    10 211  North Broadway,  Suite 4050            CHRISTOPHER QUINN
       St. Louis, MO 63102                         GREGORY PALS
    11 Telephone:  314/621-2500                    211 N. Broadway, Suite 4050
       314/621-2503 (fax)                          St. Louis, MO 63102
    12 doug@dowdlaw.net                            Telephone: 314/932-3232
       alex@dowdlaw.net                            314/932-3233 (fax)
    13
       Class Counsel
    14
       [Additional counsel appear on signature page.]
    15
    16                      UNITED STATES DISTRICT COURT

    17                    SOUTHERN DISTRICT OF CALIFORNIA

    18 In re MORNING SONG BIRD FOOD           )   Lead Case No.
       LITIGATION                             )   3:12-cv-01592-JAH-AGS
    19                                        )
                                              )   CLASS ACTION
    20 This Document Relates To:              )
                                              )   PLAINTIFFS’ NOTICE OF MOTION
    21           ALL ACTIONS.                 )   AND UNOPPOSED MOTION FOR
                                              )   PRELIMINARY APPROVAL OF
    22                                            CLASS ACTION SETTLEMENT
    23                                            DATE:    February 4, 2019
                                                  TIME:    2:30 p.m.
    24                                            CTRM:    13B
    25                                            JUDGE:   Hon. John A. Houston

    26
    27
    28

         1511055_1
 Case 3:12-cv-01592-JAH-AGS Document 510 Filed 12/07/18 PageID.15500 Page 2 of 6




            1 TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD
            2        PLEASE TAKE NOTICE that, on February 4, 2019, at 2:30 p.m., or as soon
            3 thereafter as the matter may be heard in Courtroom 13B, 13th Floor of the above-
            4 entitled Court, located at 333 West Broadway, San Diego, California 92101, Plaintiffs,
            5 by and through their undersigned attorneys, will and hereby do, move this Court for an
            6 order granting their Unopposed Motion for Preliminary Approval of Class Action
            7 Settlement.
            8        This motion is based on this notice and the accompanying memorandum of
            9 points and authorities in support thereof and Exhibit 1 (Stipulation of Class Action
       10 Settlement with Exhibits A-H thereto) thereto, the Declaration of Rachel L. Jensen in
       11 support thereof, the Declaration of Carla A. Peak in Support of Notice Plan and
       12 Exhibit 1 thereto, the pleadings and other files herein, and such other written and oral
       13 argument as may be presented to the Court.
       14 DATED: December 7, 2018                       Respectfully submitted,
       15                                               ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
       16                                               JASON A. FORGE
                                                        RACHEL L. JENSEN
       17                                               MICHAEL ALBERT
                                                        RACHEL A. COCALIS
       18
       19                                                          s/ Rachel L. Jensen
       20                                                         RACHEL L. JENSEN
       21                                               655 West Broadway, Suite 1900
                                                        San Diego, CA 92101
       22                                               Telephone: 619/231-1058
                                                        619/231-7423 (fax)
       23
                                                        ROBBINS GELLER RUDMAN
       24                                                & DOWD LLP
                                                        PAUL J. GELLER
       25                                               120 East Palmetto Park Road, Suite 500
                                                        Boca Raton, FL 33432
       26                                               Telephone: 561/750-3000
                                                        561/750-3364 (fax)
       27
       28

1511055_1
                                                       -1-                 3:12-cv-01592-JAH-AGS
 Case 3:12-cv-01592-JAH-AGS Document 510 Filed 12/07/18 PageID.15501 Page 3 of 6




            1
                                            DOWD & DOWD P.C.
            2                               DOUGLAS P. DOWD
                                            ALEX R. LUMAGHI
            3                               211 North Broadway, Suite 4050
                                            St. Louis, MO 63102
            4                               Telephone: 314/621-2500
                                            314/621-2503 (fax)
            5
                                            THE DRISCOLL FIRM, P.C.
            6                               JOHN J. DRISCOLL
                                            CHRISTOPHER QUINN
            7                               GREGORY PALS
                                            211 N. Broadway, Suite 4050
            8                               St. Louis, MO 63102
                                            Telephone: 314/932-3232
            9                               314/932-3233 (fax)
       10                                   Class Counsel
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1511055_1
                                            -2-              3:12-cv-01592-JAH-AGS
 Case 3:12-cv-01592-JAH-AGS Document 510 Filed 12/07/18 PageID.15502 Page 4 of 6




            1                             CERTIFICATE OF SERVICE
            2        I hereby certify under penalty of perjury that on December 7, 2018, I authorized
            3 the electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
            4 system which will send notification of such filing to the e-mail addresses on the
            5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
            6 the foregoing via the United States Postal Service to the non-CM/ECF participants
            7 indicated on the attached Manual Notice List.
            8                                              s/ Rachel L. Jensen
                                                           RACHEL L. JENSEN
            9
                                                           ROBBINS GELLER RUDMAN
       10                                                   & DOWD LLP
                                                           655 West Broadway, Suite 1900
       11                                                  San Diego, CA 92101-8498
                                                           Telephone: 619/231-1058
       12                                                  619/231-7423 (fax)
       13                                                  E-mail: rachelj@rgrdlaw.com
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1511055_1
                                                                            3:12-cv-01592-JAH-AGS
12/7/2018Case    3:12-cv-01592-JAH-AGS Document 510CM/ECF
                                                     Filed- casd-
                                                            12/07/18 PageID.15503 Page 5 of 6
Mailing Information for a Case 3:12-cv-01592-JAH-AGS In Re: Morning Song Bird Food
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Michael Albert
       MAlbert@rgrdlaw.com,7223240420@filings.docketbird.com

       Casteel Elizabeth Borsay
       cborsay@jonesday.com,cathomas@jonesday.com

       Jennifer N. Caringal
       jcaringal@rgrdlaw.com,e_file_SD@rgrdlaw.com

       Rachel A. Cocalis
       rcocalis@rgrdlaw.com

       Brian E. Cochran
       bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Douglas P. Dowd
       doug@dowdlaw.net,laura@dowdlaw.net,camron@dowdlaw.net

       John J. Driscoll , IV
       john@thedriscollfirm.com,chris@thedriscollfirm.com,dawn@thedriscollfirm.com,tiffany@thedriscollfirm.com

       Marjorie P. Duffy
       mpduffy@jonesday.com,rfargabrite@jonesday.com

       Sierra Elizabeth
       sierra.elizabeth@kirkland.com,dsmith@kirkland.com,ivon.granados@kirkland.com,laura.bay@kirkland.com,ashley.neglia@kirkland.com

       Mark Filip Filip
       mark.filip@kirkland.com

       Irene Fiorentinos
       ifiorentinos@jonesday.com

       Jason A Forge
       jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Allison E. Haedt
       aehaedt@jonesday.com

       James Hagedorn
       mattanasio@cooley.com

       Mark C. Holscher
       mark.holscher@kirkland.com,laura.bay@kirkland.com

       Rachel L Jensen
       rjensen@rgrdlaw.com,michelew@rgrdlaw.com,mbacci@rgrdlaw.com,hbrown@rgrdlaw.com,e_file_sd@rgrdlaw.com,ldeem@rgrdlaw.com

       Paul William Johnson
       paul@thedriscollfirm.com

       Jeffrey J. Jones
       jjjones@jonesday.com

       James Todd Kennard
       jtkennard@jonesday.com

       Kevin Lane
       kevin@dowdlaw.net

       Alex R. Lumaghi
       alex@dowdlaw.net,laura@dowdlaw.net
https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                         1/2
12/7/2018Case    3:12-cv-01592-JAH-AGS Document 510CM/ECF
                                                     Filed- casd-
                                                            12/07/18 PageID.15504 Page 6 of 6
       Yosef Adam Mahmood
       yosef.mahmood@kirkland.com

       Allison K. Ozurovich
       allie.ozurovich@kirkland.com

       Gregory J. Pals
       greg@thedriscollfirm.com,nikki@thedriscollfirm.com

       Christopher J. Quinn
       chris@thedriscollfirm.com,nikki@thedriscollfirm.com

       Jeffrey H. Schultz
       jeff@thedriscollfirm.com,nikki@thedriscollfirm.com

       Edward P Swan , Jr
       pswan@jonesday.com,kphewitt@jonesday.com,kcarcella@jonesday.com

       Regis C Worley , Jr
       rworley@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.
   (No manual recipients)




https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                                         2/2
